Title: To Thomas Jefferson from Robert Smith, 27 December 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Dec. 27. 1805
                  
                  In pursuance of your recommendation I sent to Thomas D. Chamberlayne a Midshipman’s Warrant. To my surprise it was yesterday returned with my letter under a blank cover. I send the Cover to you in order that you may, in case you know the hand-writing, ascertain to whom this indecorum is to be attributed—
                  Ys &c
                  
                     Rt Smith 
                     
                  
               